DETAILED ACTION
This office action is responsive to the amendment filed 1/31/2022.  Claims 1, 3-4, 6-8, 10-13, and 15 remain pending and under prosecution. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
The following have been interpreted under 112(f):
means for supporting the electrode means on the head of a user (Claim 11)
means for moving the electrode means in at least two dimensions (Claim 11)

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Electrode means (Claim 11)
Means for executing machine-readable instructions with at least one processor
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-4, 6-8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badower et al (US Pub No. 20150282760) in view of Oakley et al (US Pub No. 20110015942), Picht et al (US Pub No. 20110237923), and Cramer et al (US Pub No.  20170055903).
 
In regard to Claim 1, Badower et al disclose an electroencephalography (EEG) system comprising: 
a support 138, 140, 106, 108, 110, 112, 114, 115 configured to be positioned at least partially around the head of a user, best seen in Figure 1A-E (0079-0085);
 an EEG electrode 117 configured to be supported by the support and to be positioned for contacting skin of the user, best seen in Figure 1A-E and 2A-C; 
an actuator 1201, 1203, i.e. motor, operatively coupled to the EEG electrode, the actuator configured to move the EEG electrode in at least two dimensions, including an axial dimension (press into scalp) and a lateral dimension (tightening or loosing of straps pulls electrode laterally) to enable the EEG electrode to contact the skin at different locations, best seen in Figure 12 (0087-0089, 0160, 0170-0181); 
obtain a signal from the EEG electrode 1310, best seen in Figure 13 (0180); and 
actuate the actuator to move the EEG electrode based on a comparison of the obtained signal with a threshold, i.e. to see if the signal is too weak (0180-0181).
Badower et al also discloses one or more physical processors 1204 operatively connected to the EEG electrode and actuator, best seen in Figure 12 (0159-0160).

Badower et al also do not expressly disclose the actuator is disposed on a side of the EEG electrode opposite the head of the user, wherein the actuator is structured to vibrate, and wherein actuation of the actuator to move the EEG electrode includes causing the actuator to vibrate.

Oakley et al teach that it is well known in the art to provide an analogous EEG electrode 1000 system with actuators 1025 such that one or more physical processors 1021 is being programmed with computer program instructions which, when executed cause the one or more physical processors to: obtain an impedance signal 1004 from the EEG electrode, best seen in Figure 10 (0064, 0089, 0090, 0095, 0096); and actuate the actuator to move the EEG electrode based on a comparison of the obtained impedance signal with an impedance threshold, best seen in Figure 10 (0064, 0089, 0090, 0095, 0096).  Oakley et al thus teach that it is advantageous to provide an automated electrode fit process based on measured impedance values to position the EEG electrode for optimal signal output.  
Oakley et al thus teach that it is advantageous to provide an automated electrode fit process based on measured impedance values to position the EEG electrode for optimal signal output.  

Picht teach that it is well-known in the art to provide an analogous EEG electrode 1 with an actuator 16 disposed on a side of the EEG electrode opposite the head of the user (actuator 16 is opposite sensor 12 which contacts the skin), best seen in Figure 1, wherein the actuator is structured to vibrate, and wherein actuation of the actuator to move the EEG electrode includes causing the actuator to vibrate (0015-0016).  The vibration provides an effective means to move the EEG electrode to increase contact with the skin by enabling the electrode to move through hair (0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Badower et al such that the one or more physical processors are programmed with computer program instructions which, when executed cause the one or more physical processors to: obtain an impedance signal from the EEG electrode; and actuate the actuator to move the EEG electrode based on a comparison of the obtained impedance signal with an impedance threshold, as taught by Oakley et al, to advantageous provide an automated electrode fit process based on measured impedance values to adjust the position of the EEG electrode for optimal signal output.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Badower et al such that the actuator is disposed on a side of the EEG electrode opposite the head of the user, wherein the actuator is structured to vibrate, and wherein actuation of the actuator to move the EEG electrode includes causing the actuator to vibrate, as 

However, Badower et al as modified do not expressly disclose the actuator is structured to vibrate to generate a force of at least 0.5N on the EEG electrode in the lateral dimension, the force being higher than a static friction force of the EEG electrode on a scalp of the user.  
It is noted that given the functionality and structure of Badower et al as mentioned above, actuator 1201, 1203, i.e. motor generates a force in the lateral dimension, for example due to tightening or loosing of straps 138, 140, 106, 108, 110, 112, 114, 115, which pulls the electrode laterally (0080, 0083, 0084, 0087-0089, 0102, 0108, 0115, 0139, 0140, 0160, 0170-0181).  Further, the interface between the electrode of Badower et al and the scalp necessarily has a static friction force, as is well-understood by the physics of forces of the electrode on the scalp.  Since Badower et al clearly discloses the motor used to adjust the electrode laterally, and a static friction force must exist between the electrode and the scalp of the user, Badower et al thus discloses the actuator to generate a force on the EEG electrode in the lateral dimension, the force being higher than a static friction force of the EEG electrode on a scalp of the user, i.e. when the electrode is adjusted laterally (0088, 0160).
Badower et al also disclose that a force greater than 0.5 N may be exerted by the electrode on the scalp in a different embodiment of the device (0139).  It is further noted that applicant does not appear to disclose any criticality toward the force of 0.5 N as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a minimum for overcoming the static friction force between the electrode and the scalp 
When combined with Picht et al above, it would have been obvious to one of ordinary skill in the art at the time of filing to have Badower et al as modified to have the actuator structured to vibrate to generate a force of at least 0.5N on the EEG electrode in the lateral dimension, the force being higher than a static friction force of the EEG electrode on a scalp of the user, such that the vibration as taught by Picht et al provides an additional mechanism to increase the contact of the EEG with the skin by allowing it to move through hair on the scalp through the vibration, to allow the electrode of Badower et al to be adjusted laterally by the actuator as elaborated above.

However, Badower et al as modified do not expressly disclose a spring structure including a first spring having a first end coupled to a first side of the EEG electrode and a second end coupled to the support and a second spring having a first end coupled to a second side of the EEG electrode and a second end coupled to the support, wherein the first side of the EEG electrode and the second side of the EEG electrode are opposite of each other, and wherein the spring structure is configured to deliver contact pressure of the EEG electrode on the user’s head and to allow decoupling of the movement, in the axial dimension and in the lateral dimension, of the EEG electrode with respect to the support.

Claim 3: Cramer et al teach the spring structure is configured to enable a constant axial force of the EEG electrode to be applied on the user’s head and to provide a predetermined spring stiffness in the lateral dimension due to the first and second spring components 31A, B (0035, 0038).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Badower et al as modified above to include a spring structure in the manner taught by Cramer et al above to effectively facilitate proper contact of the EEG electrode with the patient’s scalp because the spring structure is configured to deliver contact pressure of the EEG electrode on the user’s head and to allow decoupling of the movement, in the axial 

4. Badower et al disclose the actuator is positioned in an actuator housing, which necessarily houses the motor 1203, best seen in Figure 11 (0087-0089, 0160, 0172, 0176, 0180-0181) and the EEG electrode is positioned in an electrode housing 204, 206, best seen in Figure 2A-C, wherein the actuator housing is attached to the electrode housing through the support members 138, 140, 106, 108, 110, 112, 114, 115, best seen in Figure 1A-E.

In regard to Claim 6, Badower et al disclose a method for obtaining signals from one or more dry electroencephalography (EEG) electrodes 117 of an EEG headset, best seen in Figure 1A-E, the EEG headset being configured to be positioned at least partially around the head of a user, the method being implemented by a computer system 1021, best seen in Figure 10, that comprises one or more physical processors executing computer program instructions which, when executed, perform the method, the method comprising: 
obtaining, from an EEG electrode, signal information 1310, the EEG electrode being configured to be positioned for contacting skin of the user, best seen in Figure 13 (0180); and 
actuating an actuator1201, 1203 to move the EEG electrode in at least two dimensions, including an axial dimension (presses down into scalp) and a lateral dimension (tightening or loosing of straps pulls electrode laterally) to enable the EEG electrode to contact the skin at different locations (0087-0089, 0160, 0170-0181), based on a comparison of the obtained signal information with an a threshold, i.e. to see if the signal is too weak (0180-0181), the EEG 
However, Badower et al do not expressly disclose the one or more physical processors executing computer program instructions which, when executed cause the one or more physical processors to: obtain an impedance signal from the EEG electrode; and actuate the actuator to move the EEG electrode based on a comparison of the obtained impedance signal with an impedance threshold. 
Badower et al also do not expressly disclose the actuator is disposed on a side of the EEG electrode opposite the head of the user, wherein the actuator is structured to vibrate, and wherein actuation of the actuator to move the EEG electrode includes causing the actuator to vibrate.

Oakley et al teach that it is well known in the art to provide an analogous EEG electrode 1000 system with actuators 1025 such that one or more physical processors 1021 is being programmed with computer program instructions which, when executed cause the one or more physical processors to: obtain an impedance signal 1004 from the EEG electrode, best seen in Figure 10 (0064, 0089, 0090, 0095, 0096); and actuate the actuator to move the EEG electrode based on a comparison of the obtained impedance signal with an impedance threshold, best seen in Figure 10 (0064, 0089, 0090, 0095, 0096).  
Oakley et al thus teach that it is advantageous to provide an automated electrode fit process based on measured impedance values to position the EEG electrode for optimal signal output.  

Picht teach that it is well-known in the art to provide an analogous EEG electrode 1 with an actuator 16 disposed on a side of the EEG electrode opposite the head of the user (actuator 16 is opposite sensor 12 which contacts the skin), best seen in Figure 1, wherein the actuator is structured to vibrate, and wherein actuation of the actuator to move the EEG electrode includes causing the actuator to vibrate (0015-0016).  The vibration provides an effective means to move the EEG electrode to increase contact with the skin by enabling the electrode to move through hair (0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Badower et al such that the one or more physical processors are programmed with computer program instructions which, when executed cause the one or more physical processors to: obtain an impedance signal from the EEG electrode; and actuate the actuator to move the EEG electrode based on a comparison of the obtained impedance signal with an impedance threshold, as taught by Oakley et al, to advantageous provide an automated electrode fit process based on measured impedance values to adjust the position of the EEG electrode for optimal signal output.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Badower et al such that the actuator is disposed on a side of the EEG electrode opposite the head of the user, wherein the actuator is structured to vibrate, and wherein actuation of the actuator to move the EEG electrode includes causing the actuator to vibrate, as 

However, Badower et al as modified do not expressly disclose the actuator is structured to vibrate to generate a force of at least 0.5N on the EEG electrode in the lateral dimension, the force being higher than a static friction force of the EEG electrode on a scalp of the user.  
It is noted that given the functionality and structure of Badower et al as mentioned above, actuator 1201, 1203, i.e. motor generates a force in the lateral dimension, for example due to tightening or loosing of straps 138, 140, 106, 108, 110, 112, 114, 115, which pulls the electrode laterally (0080, 0083, 0084, 0087-0089, 0102, 0108, 0115, 0139, 0140, 0160, 0170-0181).  Further, the interface between the electrode of Badower et al and the scalp necessarily has a static friction force, as is well-understood by the physics of forces of the electrode on the scalp.  Since Badower et al clearly discloses the motor used to adjust the electrode laterally, and a static friction force must exist between the electrode and the scalp of the user, Badower et al thus discloses the actuator to generate a force on the EEG electrode in the lateral dimension, the force being higher than a static friction force of the EEG electrode on a scalp of the user, i.e. when the electrode is adjusted laterally (0088, 0160).
Badower et al also disclose that a force greater than 0.5 N may be exerted by the electrode on the scalp in a different embodiment of the device (0139).  It is further noted that applicant does not appear to disclose any criticality toward the force of 0.5 N as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a minimum for overcoming the static friction force between the electrode and the scalp 
When combined with Picht et al above, it would have been obvious to one of ordinary skill in the art at the time of filing to have Badower et al as modified to have the actuator structured to vibrate to generate a force of at least 0.5N on the EEG electrode in the lateral dimension, the force being higher than a static friction force of the EEG electrode on a scalp of the user, such that the vibration as taught by Picht et al provides an additional mechanism to increase the contact of the EEG with the skin by allowing it to move through hair on the scalp through the vibration, to allow the electrode of Badower et al to be adjusted laterally by the actuator as elaborated above.

However, Badower et al as modified do not expressly disclose a spring structure including a first spring having a first end coupled to a first side of the EEG electrode and a second end coupled to the support and a second spring having a first end coupled to a second side of the EEG electrode and a second end coupled to the support, wherein the first side of the EEG electrode and the second side of the EEG electrode are opposite of each other, and wherein the spring structure is configured to deliver contact pressure of the EEG electrode on the user’s head and to allow decoupling of the movement, in the axial dimension and in the lateral dimension, of the EEG electrode with respect to the support.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Badower et al as modified above to include a spring structure in the manner taught by Cramer et al above to effectively facilitate proper contact of the EEG electrode with the patient’s scalp because the spring structure is configured to deliver contact pressure of the EEG electrode on the user’s head and to allow decoupling of the movement, in the axial dimension and in the lateral dimension, of the EEG electrode with respect to the support of Badower et al.



8. Badower et al disclose the method of claim 6, wherein the lateral dimension extends along a plane that is generally parallel to the user's head and is perpendicular to the axial dimension (0087, 0089-0090, 0108, 0115, 0122-128, 0174-0175, 0179, 0181). 

In regard to Claim 11, Badower et al disclose a system for obtaining electroencephalography (EEG) signals comprising: 
electrode means 117 for contacting the skin of the user, best seen in Figure 1A-E and 2A-C; 
means 138, 140, 106, 108, 110, 112, 114, 115 for supporting the electrode means on the head of a user, best seen in Figure 1A-E (0079-0085);
means for moving 1201, 1203, i.e. motor, the electrode means in at least two dimensions, including an axial dimension (press into scalp) and a lateral dimension (tightening or loosing of straps pulls electrode laterally) to enable electrode means to contact the skin at different locations, best seen in Figure 12 (0087-0089, 0160, 0170-0181); 
means for executing machine-readable instructions 1204 with at least one processor, best seen in Figure 12, wherein the machine-readable instructions comprising: 
obtaining, from the electrode means, signal information, the electrode means being configured to be positioned for contacting skin of the user; and 

However, Badower et al do not expressly disclose the means for executing machine readable instructions which, when executed: obtain an impedance signal from the electrode means; and actuate the means for moving to move the electrode means based on a comparison of the obtained impedance signal with an impedance threshold. 
Badower et al also do not expressly disclose the actuator is disposed on a side of the EEG electrode opposite the head of the user, wherein the actuator is structured to vibrate, and wherein actuation of the actuator to move the EEG electrode includes causing the actuator to vibrate.

Oakley et al teach that it is well known in the art to provide an analogous EEG electrode 1000 system with actuators 1025 such that one or more physical processors 1021 is being programmed with computer program instructions which, when executed cause the one or more physical processors to: obtain an impedance signal 1004 from the EEG electrode, best seen in Figure 10 (0064, 0089, 0090, 0095, 0096); and actuate the actuator to move the EEG electrode based on a comparison of the obtained impedance signal with an impedance threshold, best seen in Figure 10 (0064, 0089, 0090, 0095, 0096).  

Oakley et al also disclose that it is well known in the art to provide a mechanism 802 to increase contact with the skin, the mechanism placed on a side of the EEG electrode 801 opposite the head of the user, best seen in Figure 8.
Picht teach that it is well-known in the art to provide an analogous EEG electrode 1 with an actuator 16 disposed on a side of the EEG electrode opposite the head of the user (actuator 16 is opposite sensor 12 which contacts the skin), best seen in Figure 1, wherein the actuator is structured to vibrate, and wherein actuation of the actuator to move the EEG electrode includes causing the actuator to vibrate (0015-0016).  The vibration provides an effective means to move the EEG electrode to increase contact with the skin by enabling the electrode to move through hair (0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Badower et al such that the means for executing machine readable instructions with one or more physical processors are programmed with computer program instructions which, when executed cause the one or more physical processors to: obtain an impedance signal from the EEG electrode; and actuate the actuator to move the EEG electrode based on a comparison of the obtained impedance signal with an impedance threshold, as taught by Oakley et al, to advantageous provide an automated electrode fit process based on measured impedance values to adjust the position of the EEG electrode for optimal signal output.


However, Badower et al as modified do not expressly disclose the actuator is structured to vibrate to generate a force of at least 0.5N on the EEG electrode in the lateral dimension, the force being higher than a static friction force of the EEG electrode on a scalp of the user.  
It is noted that given the functionality and structure of Badower et al as mentioned above, actuator 1201, 1203, i.e. motor generates a force in the lateral dimension, for example due to tightening or loosing of straps 138, 140, 106, 108, 110, 112, 114, 115, which pulls the electrode laterally (0080, 0083, 0084, 0087-0089, 0102, 0108, 0115, 0139, 0140, 0160, 0170-0181).  Further, the interface between the electrode of Badower et al and the scalp necessarily has a static friction force, as is well-understood by the physics of forces of the electrode on the scalp.  Since Badower et al clearly discloses the motor used to adjust the electrode laterally, and a static friction force must exist between the electrode and the scalp of the user, Badower et al thus discloses the actuator to generate a force on the EEG electrode in the lateral dimension, the force being higher than a static friction force of the EEG electrode on a scalp of the user, i.e. when the electrode is adjusted laterally (0088, 0160).

When combined with Picht et al above, it would have been obvious to one of ordinary skill in the art at the time of filing to have Badower et al as modified to have the actuator structured to vibrate to generate a force of at least 0.5N on the EEG electrode in the lateral dimension, the force being higher than a static friction force of the EEG electrode on a scalp of the user, such that the vibration as taught by Picht et al provides an additional mechanism to increase the contact of the EEG with the skin by allowing it to move through hair on the scalp through the vibration, to allow the electrode of Badower et al to be adjusted laterally by the actuator as elaborated above.

However, Badower et al as modified do not expressly disclose a spring structure including a first spring having a first end coupled to a first side of the EEG electrode and a second end coupled to the support and a second spring having a first end coupled to a second side of the EEG electrode and a second end coupled to the support, wherein the first side of the 
Cramer et al teach that it is well-known in the art to provide an analogous EEG electrode (0003) system comprising a first spring 31A having a first end (near 32) coupled to a first side of the EEG electrode 60 and a second end coupled to the support 100, 70A, 20 and a second spring 31B having a first end coupled (near 32) to a second side of the EEG electrode and a second end coupled to the support 100, 70B, 20, wherein the first side of the EEG electrode and the second side of the EEG electrode are opposite of each other, best seen in Figure 2B, 3, 6B, and wherein the spring structure is configured to deliver contact pressure of the EEG electrode on the user’s head and to allow decoupling of the movement, in the axial dimension and in the lateral dimension due to the springs, of the EEG electrode with respect to the support, best seen in Figure 12, as an effective mechanism to facilitate the proper contact of the EEG electrode with the patient’s scalp (0035, 0038, 0044).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Badower et al as modified above to include a spring structure in the manner taught by Cramer et al above to effectively facilitate proper contact of the EEG electrode with the patient’s scalp because the spring structure is configured to deliver contact pressure of the EEG electrode on the user’s head and to allow decoupling of the movement, in the axial dimension and in the lateral dimension, of the EEG electrode with respect to the support of Badower et al.

13. Badower et al disclose the system of claim 11, wherein the lateral dimension extends along a plane that is generally parallel to the user's head and is perpendicular to the axial dimension (0087, 0089-0090, 0108, 0115, 0122-128, 0174-0175, 0179, 0181).

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badower et al in view of Oakley et al, Picht et al, and Cramer et al as applied to Claims 6 and 11 respectively above, further in view of Badower et al (US Pub No. 20140051044).
Badower et al in combination with Oakley et al, Picht et al, and Cramer et al disclose the invention above but do not expressly disclose the impedance threshold is 10 M ohm.  
Badower et al (2014) teach that it is well-known in the art that impedances greater than 100 K ohm (i.e. 0.1 M ohm) are indicative of noise in the EEG signal and thus undesirable (0171, 0174, 0176).  Badower et al also teach that an EEG electrode may have an impedance on its own of 1.3 M ohm (0184).  Thus, it is clear that the contact impedance between the electrode and the skin should at least be less than 1.3 M ohm.  It is noted that applicant has not expressed any criticality toward the threshold value of 10 M ohm as solving a particular problem, conferring a specific advantage, or providing a desired result other than being the upper limit for determining when the contact impedance between the electrode and the skin is too high, such as when in a range of 1 M-10 M ohm (0037 specification).  
.


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Cramer et al has been set forth to teach the new spring structure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN

Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791